Citation Nr: 1512811	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  10-09 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a bilateral ear disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from December 1986 to August 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Denver, Colorado. 

In January 2015, the Veteran testified at a video conference hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with his claims file.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely 
regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).

The Veteran asserts that he is entitled to service connection for a bilateral ear disability manifested by a Eustachian tube disorder.  During the January 2015 hearing, he testified that his symptoms developed while in service in the early 2000's.  He indicated that he had reported his symptoms during service on several occasions, but they were often dismissed as being associated with a sinus or respiratory infection.  He added that he has experienced chronic intermittent symptoms ever since service.

Available service treatment records (STRs) dated in September and October 1993 show that the Veteran was treated for otitis media, a Eustachian tube dysfunction, and bronchitis.  A service treatment record dated in June 1997 shows treatment for an ear infection.  A service treatment record dated in December 2006 shows that the Veteran had reported some problems with Eustachian tube function on the right while exercising, describing what sounded to be a patent Eustachian tube. 

A VA examination report dated in August 2008 shows that the Veteran provided a history of Eustachian tube problems since service.  The VA examiner indicated that the Veteran was currently in remission.  Following examination of the Veteran, the assessment was bilateral tinnitus and Eustachian tube problems.  The examiner did not offer an opinion as to the etiology of the disorder.  Additionally, during the January 2015 hearing, the Veteran disputed that his disorder was in remission.

A VA examination report dated in May 2014 shows that the Veteran provided a history of bilateral ear symptoms.  He indicated that he had patulous Eustachian tubes during and after service.  He added that the symptoms would be caused by physical stress.  He described hearing air through the ears without pain.  He felt as though he had been misdiagnosed while in service for the ear related issues.  Following examination of the Veteran, the examiner concluded that the claimed condition was less likely than not incurred in or caused by service.  The examiner explained that the Veteran had suffered from Eustachian tube dysfunction on several occasions while in service, documented on numerous occasions and associated with upper respiratory illness.  The Veteran was said to be claiming "patulous eustachian tubes," and although he stated that he had issues since service, his complaints while in the service were not consistent with this diagnosis, and he did not complain of symptoms consistent with patulous Eustachian tubes while in service.

The Board finds that the opinion of the VA examiner is unclear as in one part of the opinion it is indicated that the Veteran had suffered from Eustachian tube dysfunction on several occasions while in service, and later in the opinion it is concluded that the service treatment records did not show symptoms consistent with patulous Eustachian tubes.  Additionally, the Veteran has testified that he had symptoms during service, and that he has continued to have such symptoms since service.  The Board finds that Veteran to be credible and he is competent to express that which he has experienced.  The VA examiner did not appear to consider the Veteran's competent reports as to the onset and continuity of symptomatology since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  As such, an additional opinion must be obtained.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Finally, as this matter is being remanded for the reasons set forth above, any VA treatment records of the Veteran for his asserted disability should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any records of VA treatment of the Veteran.

2.  Then schedule the Veteran for a VA examination by an otolaryngologist that has not previously examined him so as to determine the precise nature and etiology of his asserted bilateral ear disorder.  All tests and studies deemed appropriate by the examiner must be conducted.  The Veteran's claims file, to include a copy of this remand, must be provided to the examiner for use in the study of this case, and the examination report should indicate that the claims file, to include the electronic record, has been reviewed.

Following a review of the claims file, the examiner is requested to determine whether the Veteran has a current disability of either ear, to specifically include a disability of the Eustachian tube.  

If so, the examiner is requested to opine as to whether it is at least as likely as not (50 percent or greater probability) that any such disability manifested during, or as a result of, active service, to include the complaints of ear problems therein.  In so opining, the examiner should specifically address the STRs dated in September and October 1993 (otitis media, a Eustachian tube dysfunction, and bronchitis); June 1997(ear infection) and December 2006 (Eustachian tube issue).

The examiner is also requested to opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran manifested a chronic organic disease of the nervous system to a compensable degree within one year following separation from service.

In addressing each request, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.  The examiner is advised that the Board has conceded a continuity of symptoms described by the Veteran since service.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a particular ear disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  Claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


